DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03-15-2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In the instant case, presented NPL references 1 and 2 are not specific documents to which copies have been provided, but instead directives to search for all office actions that currently are (or will be) in the related applications.  Thus they cannot be properly considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakakado (US 20040035521) in view of Godmaire (US 20160083898) in view of Wolynski (Physics Procedia 12 (2011) 292-301) in view of Shin (US 8847114).
Nakakado teaches a method for producing articles known to be absorbent (e.g. diapers) [0002] which have absorbent layers [0074-0075], by separating (cutting) components of a substrate (abstract).  The substrate can include a stack of webs of non-woven fibrous material (fabric) [0016] and thermoplastic materials [0014].  As shown in figure 1, the method comprises advancing a substrate in a machine direction, including a first outer layer web W1 a second inner layer web W2 which are in a facing relationship and sandwich elastic strands F to assemble the article [0035,0041]. Nakakado teaches that the elastic strands are stretched before bonding (fixing) the layers together with the substrate [0052] which includes plural elastic strands with an adhesive [0037], and further teaches, as shown in figure 1, sandwiching the elastic fibers F between two webbing layers W1 and W2[0041].   
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use non-woven layers as the two webbing layers that are bonded together with the elastic fibers of the substrate, since that is what Nakakado teaches doing with the layers and that is what it teaches the layers can be made from.
Nakakado teaches cutting the elastic strand components (separating the fibers when cut) [0014]) to separate the article which necessarily produces a separation edge at the location of the cut [0007-0008].  It also cuts the non-woven layer W1 of the substrate using a cutter while advancing it is a machine direction and these can be a full cut (to cause the substrate to be 
Regarding the requirement that the absorbent article/apparatus be “intended to be worn, or to be used in close contact with a user’s skin”, this is an intended use of the absorbent article. Nakakando teaches that the absorbant article may be paper diapers, and teaches that the feeling when these things are meant to be worn is important, so they are intended to be worn [0002-0004], so Nakakando directly teaches this feature.  Additionally, according to MPEP 2114:  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”.  
Nakakado further teaches performing the cuttings/weakening of the fibrous stands and non-woven fibrous webs by providing an appropriate cutter, such as a blade or laser cutter that emits a laser beam that is directed at the substrate to cause the required cutting/weakening [0035,0054].  Nakakado teaches that light cutters can use wavelengths from the IR to UV ranges [0015].  However, Nakakado does not specifically teach the other claimed features of the laser cutter operation, such as the specific claimed pulse frequency, duration, and peak energy to create a heat modified zone.	
Godmaire is also directed towards producing articles known to be absorbent (e.g. diapers [0040].  It teaches that the parts (e.g. the web material) were conventionally cut by blades as cutters, though they had the downsides of requiring maintenance and different blades to cut different shapes [0003], in order to improve upon this conventional method, it teaches using a laser cutter instead to cut the materials [0002].  It further teaches that the roller systems used to move these materials through the cutting system naturally impart tension to the material being cut in a longitudinal direction [0021], and it further teaches that the tension imparted to the material is desirable and needs to be sufficiently great in the direction transverse to the cutting 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a laser cutter to cut all of the non-woven webs of Nakado (non-woven filaments and non-woven webbing) since it was taught to be an improvement over the more conventional blade cutters and would allow for operation without blade maintenance and with greater flexibility in producing shapes in the material, and to furthermore do so with the non-woven substrates being under tension, since Godmaire teaches that tension is naturally present due to the transportation method and since Godmaire teaches it is advantageous to do so to produce good quality laser cuts.
Wolynski is also directed towards laser cutting plastic materials (abstract).  It similarly teaches that using lasers avoids issues present in other cutting methods, such as tool wear, but that laser cutting typically causes a thermal load in the cut material, which results in an undesirable heat affected zone of damaged material around the cut.  It teaches that by shortening the pulse length (from nanosecond to picosecond), the laser-matter interaction time can be reduced, desirably shrinking this heat affected zone size, such as to the point where it is not visible.  It teaches doing so by using such ultrashort pulsed lasers (picoseconds long pulses) high quality laser cuts can be produced (page 293).  
It specifically teaches that the laser frequency is chosen so that it is absorbed by the material to be cut (IR to UV ranges, such as 1064nm, page 293).  It teaches controlling the laser processing parameters so that together they are in effective ranges to cut the specific materials desired (section 2, page 294).  These result effective variable parameters are taught to be the pulse duration (10ps exemplified, though shorter would clearly result in a smaller HAZ), laser wavelength (IR to UV, such as 1064nm for absorption on the material to be cut), pulse repetition frequency and pulse energy (section 2, page 295). It exemplifies 200kHz for the pulse repetition 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an ultrashort pulsed laser as the cutters of Nakakado, since it was a known type of laser cutter, and furthermore, would desirably result in reduced HAZ compared to longer laser pulses, while avoiding the tool wear of other cutting devices.  Doing so would produce no more than predictable results.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “about 100kHz to about 100MHz”, “about 5 femtoseconds to about 10 picoseconds”, and a peak energy of “about 20 uJ to 875uJ” for the specific materials being cut through process optimization to cut the material and control the size of the heat affected zone to make it smaller, such as at a range of “less than about 200 microns” in the manner measured by applicant, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Nakakado further teaches severing a portion of the elastic strands [0042] and Godmaire teaches using a CO2 laser as the laser cutter even for diapers [0039-0040]. Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a CO2 laser as the cutting laser for the elastic strands of the diaper, since it was known and taught by the prior art as a suitable cutting laser, even for diaper components and doing so would produce no more than predictable results.
Nakakado does not teach what the what the wavelength of a CO2 laser is expected to be.  

Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  use a 10.6 micron wavelength CO2 laser beam as the CO2 laser used to cut the elastic strands because it was taught by the prior art to the conventional wavelength for these lasers used for cutting and doing so would produce no more than predictable results (claim 12).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are not convincing in view of the amended grounds of rejection.  
The newly amended claims have been considered above, in response, the 112 rejections have been withdrawn.
Applicant’s summary of their arguments are from the previous office action, which were considered at that time.
In response to applicant's argument that using a picosecond laser to cut produces a smaller heat affected zone which is a more desirable/smoother cut edge, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As stated in the action, Wolynski also teaches that using a picosecond laser to cut plastic produces smaller heat affected zones and thus desirable higher quality cut edges compared to longer pulse (ns) length lasers and can eliminate the heat affected zone in the cut edges of the plastic material.  A practitioner is motivated to produce higher quality cuts, so using a picosecond laser is obvious.
Regarding the argument that when applicant used these laser parameters, the end product was more comfortable and acceptable to the consumer.  This may be an argument that the claimed subject matter solved a problem that was long standing in the art. However, there is 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/Primary Examiner, Art Unit 1712